FILED

UNITED sTATEs DISTRICT coURT JUN ` 8 2911
 m  w  s;'::rs»:::.:;':::;:i;::z':,z:‘:;:zi
JosE o. APoLLo, sR., )
)
Plaintiff, )
) ,
v_ ) Civil Action No.  
)
ERIC K. SHH\ISEKI, )
Defendant. )
MEMoRANDIJM oP1N1oN

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff appears to challenge two decisions of the United States Court of Appeals for
Veterans Claims. Such an appeal must be brought before the United States Court of Appeals for
the Federal Circuit. See 38 U.S.C. § 7292(a); Vietnam Veterans of Am., Inc. v. McNamara, No.
02-2123, 2003 WL 24063631, at *3 (D.D.C. Sept. 30, 2003) ("Appeals from the [Court of
Appeals for Veterans Claims] must be made to the United States Court of Appeals for the
Federal Circuit."). The Court will dismiss the complaint for lack of subject matter jurisdiction.
See Matthews v. Shinseki, 399 Fed. App’x 598 (D.C. Cir. 2010) (affirming dismissal of veteran’s
complaint for lack of subject matter jurisdiction because "the Veterans' Benefits Act of 195 7, as
amended, precludes direct judicial review in Article III courts of VA decisions affecting the

provision of benefits"). An Order is issued separately.

éF/@»~ Jf>’t.(\

United States District Judge

/
DATE; 5 3(